NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3129-20

DEVI MA NEWKIRK, LLC,

          Plaintiff-Appellant,

v.

ESTATE OF MARVIN HARRIS,

     Defendant-Respondent.
___________________________

                   Argued May 3, 2022 – Decided July 12, 2022

                   Before Judges Smith and Berdote Byrne.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Docket No. LT-000377-21.

                   Bruce E. Gudin argued the cause for appellant (Ehrlich,
                   Petriello, Gudin, Plaza & Reed, PC, attorneys; Bruce E.
                   Gudin and Erin Ehrlich, on the briefs).

                   Roberta L. Tarkan argued the cause for respondent.

PER CURIAM

          Devi Ma Newkirk LLC (plaintiff), a residential landlord, brought suit

against the Estate of Marvin Harris (defendant), seeking judgment of possession
for an apartment unit Marvin Harris (decedent) had occupied as a tenant for

several years prior to his death. Decedent's adult daughter, Destiny Harris

(Destiny), lived in the apartment with her father until his death. She remained

an occupant of the unit after his death, and she opposed entry of judgment of

possession, arguing that she had accrued rights as a tenant while living with her

father.

      After a trial by videoconference in the Law Division, the court dismissed

plaintiff's complaint without prejudice. Plaintiff appealed, arguing among other

things, that the court erred by misapplying the controlling law in finding Destiny

a tenant. We reverse and remand so that the trial court may apply the principles

of Maglies v. Estate of Guy, 193 N.J. 108 (2007), to the extensive record

developed at trial. We add the following brief observations.

                                        I.

      On February 25, 2021, the court heard testimony from two witnesses,

plaintiff's apartment manager Sachin Gupta and Destiny.         The court made

detailed credibility findings, concluding that Destiny was credible, but finding

Gupta incredible. The court also admitted three documents into evidence, only




                                                                            A-3129-20
                                        2
one of which was objected to: a letter dated December 30, 2017 from Destiny's

attorney to apartment manager Gupta. 1

      The court made findings of fact based on the evidence adduced at trial,

including that: plaintiff purchased the unit as part of its acquisition of a six -unit

apartment building; the previous apartment owner had an oral lease with

decedent in the amount of $863 per month and that lease continued unabated

through plaintiff's purchase of the building; Destiny continuously resided at the

apartment with her father since 2010; plaintiff was on notice as of December 20,

2017 that decedent sought a written lease, and that in the same communication

he also sought to add his daughter Destiny as a tenant; plaintiff was aware that

decedent wanted to ensure that Destiny continued to reside at the apartment "if

anything were to happen to him"; upon the decedent's death in August 2020,

Destiny tendered $863 in rent to plaintiff in September 2020, who refused to

accept it; and that Destiny continued to pay utility bills at the apartment after

her father's death up through the time of trial.




1
  The other two documents were not objected to by plaintiff: Destiny's SAT
admission ticket for an SAT test date in January 2016; and high-school related
correspondence, dated April 11, 2017, mailed to Destiny at her father's
apartment.
                                                                               A-3129-20
                                          3
      The court found an oral month-to-month lease between decedent and

plaintiff, but specifically rejected the use of Maglies as the analytical framework

for determining whether Destiny's status had changed from apartment occupant

to tenant.

      The trial court found Destiny a tenant-in-fact and denied plaintiff

judgment of possession. Plaintiff appealed, contending the December 30, 2017

letter should not have been admitted at trial and also contending that the court

erred in not applying the principles of Maglies to decide Destiny's status as an

occupant or tenant.

                                        II.

      Our review of a trial court's verdict following a bench trial is limited. We

may disturb the trial court's "factual findings and legal conclusions" only if "we

are convinced that they are so manifestly unsupported by or inconsistent with

the competent, relevant and reasonably credible evidence as to offend the

interests of justice[.]" Seidman v. Clifton Sav. Bank, S.L.A., 205 N.J. 150, 169

(2011) (alteration in original) (quoting In re Tr. Created By Agreement Dated

Dec. 20, 1961, 194 N.J. 276, 284 (2008)).

      In reviewing a trial court's findings, "[w]e do not weigh the evidence,

assess the credibility of witnesses, or make conclusions about the evidence."


                                                                             A-3129-20
                                        4
Mountain Hill, L.L.C. v. Twp. of Middletown, 399 N.J. Super. 486, 498 (App.

Div. 2008) (alteration in original) (quoting State v. Barone, 147 N.J. 599, 615

(1997)). However, we owe no deference to the "trial court's interpretation of the

law and the legal consequences that flow from established facts . . . ."

Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).

                                       III.

      Plaintiff argues the trial court erred in finding Destiny a tenant-in-fact,

and in making such a finding, the court failed to follow the standard set forth in

Maglies. We agree. 2

      The Supreme Court has recognized that an apartment occupant can

become a functional tenant with all of the rights available to tenants under New

Jersey law. Maglies, 193 N.J. at 125-26. For our courts to recognize someone

as a functional tenant, an occupant must establish three facts: (1) they have

continuously resided at the premises; (2) they have "been a substantial

contributor toward satisfaction of the tenancy's financial obligations"; and (3)



2
  We affirm the trial court's decision to admit the December 30, 2017 letter.
"To be sure, 'a trial court is afforded considerable latitude regarding
the admission of evidence, and is to be reversed only if the court abused its
discretion.'" Alves v. Rosenberg, 400 N.J. Super. 553, 562 (App. Div. 2008)
(quoting State v. Nelson, 173 N.J. 417, 470 (2002)). After a thorough review of
the record, we are satisfied that the trial court did not abuse its discretion.
                                                                            A-3129-20
                                        5
their "contribution has been acknowledged and acquiesced to by" the landlord.

Id. at 126.

      In reaching the legal conclusion that Destiny's status transformed from

occupant to tenant, the trial court failed to apply Maglies to the facts developed

at trial.     Indeed, the trial court expressly declined to apply Maglies.

Consequently, we vacate the order denying judgment of possession without

prejudice and remand to the trial court. We direct the trial court to use the

principles established in Maglies to determine whether Destiny is a functional

tenant, and then enter an appropriate final judgment. The trial court may, in its

sound discretion, require additional submissions from the parties or take

additional testimony to carry out our directive.

      Affirmed in part, reversed in part, and remanded for proceedings

consistent with this opinion.




                                                                            A-3129-20
                                        6